Citation Nr: 0736026	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  07-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
perforation of duodenum at a VA medical facility in March 
2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Board of Veterans' Appeals (Board) preliminary 
review of the record, the Board has determined that remand of 
the case is necessary for both evidentiary and procedural 
considerations.

On March 6, 2006, the veteran underwent an endoscopic 
retrograde cholangiopancreatography (ERCP) at the Tampa, 
Florida, VA Medical Center (VAMC) to evaluate biliary 
cholic/cholelithiasis.  The record reflects that the 
procedure was complicated by perforation of the duodenum.  

It does not appear that all relevant records surrounding the 
veteran's ERCP have been obtained from the Tampa VAMC, since 
the claims file does not contain any entry for March 6, 2006 
(the date of the procedure) or any written consent with 
respect to that procedure.  Therefore, additional efforts 
should be made to obtain these VA records.  See 38 C.F.R. 
§17.32; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, while the Board notes that the veteran was provided 
with notice in April 2006 pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), the Board's review of that letter 
reveals that it addresses the issue on appeal as if it was 
based on a claim for dependency and indemnity compensation 
under 38 U.S.C.A. § 1151, which it clearly is not.  

Therefore, while in remand status, in order to avoid any 
confusion, the Board finds that the veteran should be 
furnished with a VCAA letter, identifying the correct


 issue on appeal, the evidence necessary to substantiate the 
claim, and the respective obligations of VA and the veteran 
in obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran should be asked to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided a 
VCAA letter to correct any notification 
error in this matter, to include notice 
of 38 C.F.R. §17.32.  The VCAA letter 
should identify the correct issue on 
appeal, advise appellant of the 
evidence necessary to substantiate the 
claim and the respective obligations of 
VA and the veteran in obtaining that 
evidence, and ask appellant to provide 
any evidence in his possession that 
pertains to the claim.

2.  Steps should be taken to obtain the 
following records from the Tampa VAMC: 
Complete medical inpatient/outpatient 
records related to the veteran's March 
6, 2006, ERCP; hospital clinical 
records; nurses' notes; and any 
documents related to informed consent.

3.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 
(including 38 C.F.R. §§ 3.361 and 17.32) 
for perforation of duodenum.  If the 
benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

